Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant's arguments filed 11-2-22 have been fully considered but they are not persuasive. Applicant argues on pages 9-10 “Clearly, Ebrahimi does not mention the feature of dynamically prefetching data from the external domain 120. Examiner respectfully disagrees. Ebrahimi clearly teaches the newly added amendment: “response to a received request for an external domain 120 checks its list of valid domains for which a local domain accelerator 103 is available for locally accelerating the data associated with sites”; and “external secure communications session to pre-acquire and pre-fetch needed data into the cache 402”. See rejection below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daga (US 20190325303 A1) in view of Ebrahimi (US 7904951 B1).
Regarding claim 1, Daga teaches an artificial intelligence integrated circuit, comprising: a command processor, configured to analyze a command queue to generate one or more tasks (e.g. graphics processor 1340 includes an inter-core task manager 1345, which acts as a thread dispatcher to dispatch execution threads to one or more shader cores 1355A-1355N and a tiling unit 1358 to accelerate tiling operations for tile-based rendering, in which rendering operations for a scene are subdivided in image space, for example to exploit local spatial coherence within a scene or to optimize use of internal caches- para. 137 and 120); a plurality of processing elements, each processing element being disposed in parallel (e.g. The general-purpose logic can perform processing operations in parallel or in conjunction with general-purpose logic within the processor core(s) 107 of FIG. 1 or core 202A-202N as in FIG. 2- para. 58); a task constructor, configured to receive the task from the command processor to generate a plurality of threads to control the processing elements (para. 137); a level-1 (L1) cache and a level-2 (L2) cache (e.g. execution units 852A-852B have an attached L1 cache 851 that is specific for each array or shared between the arrays. The cache can be configured as a data cache, an instruction cache, or a single cache that is partitioned to contain data and instructions in different partitions- para. 42 and 99); wherein each processing element comprises: a plurality of arithmetic logic units (ALUs), configured to perform arithmetic and logic operations (e.g. The number of channels may be independent of the number of physical Arithmetic Logic Units (ALUs) or Floating Point Units (FPUs) for a particular graphics processor. In some embodiments, execution units 608A-608N support integer and floating-point data types- para. 76); a plurality of deep-learning accelerators, configured to perform hardware multiplication-addition operations, activation functions, and pooling (e.g. The exemplary neural networks described above can be used to perform deep learning. Deep learning is machine learning using deep neural networks. The deep neural networks used in deep learning are artificial neural networks composed of multiple hidden layers, as opposed to shallow neural networks that include only a single hidden layer. Deeper neural networks are generally more computationally intensive to train. However, the additional hidden layers of the network enable multistep pattern recognition that results in reduced output error relative to shallow machine learning techniques- para. 157… matrix multiplication computations- (para. 32)… Exemplary primitives include tensor convolutions, activation functions, and pooling, which are computational operations that are performed while training a convolutional neural network (CNN). The machine learning framework 1504 can also provide primitives to implement basic linear algebra subprograms performed by many machine-learning algorithms, such as matrix and vector operations- para. 151), a common register file, configured to store data and intermediate results of operations performed by the ALUs and deep-learning accelerators; and an access controller, configured to control data access to the L1 cache and the L2 (L2) cache (e.g. the data port 614 provides a memory access mechanism for the thread execution logic 600 to output processed data to memory for further processing on a graphics processor output pipeline. In some embodiments, the data port 614 includes or couples to one or more cache memories (e.g., data cache 612) to cache data for memory access via the data port- para. 42 and 99). In summary Claim 1 is extremely broad, citing nothing but known hardware/software such as processors, cache, controllers, math functions and ALU’s. 
Daga fails to teach wherein the access controller is configured to control the L1 cache and L2 cache to dynamically prefetch data stored in a memory unit external to the artificial intelligence integrated circuit, and the prefetched data is for use by matrix multiplication-addition operations performed by the deep-learning accelerators.
In the same field of accelerated processing, Ebrahimi wherein the access controller is configured to control the L1 cache and L2 cache to dynamically prefetch data stored in a memory unit external to the artificial intelligence integrated circuit, and the prefetched data is for use by matrix multiplication-addition operations performed by the deep-learning accelerators (e.g. The proxy 102 in response to a received request for an external domain 120 checks its list of valid domains for which a local domain accelerator 103 is available for locally accelerating the data associated with sites, services, and resources of the external domain 120. The proxy 102 listens for secure requests directed toward the external domain 120. When that secure request is detected, the proxy 102 establishes a secure channel between the requesting client 101 and the local domain accelerator 103 (col. 4, ll. 59+); The local domain accelerator populates, flushes, and pre-fetches data from selective sites, services, and resources of the external domain into the local cache (col. 7, ll. 34-36); and
the local domain accelerator 401 uses its external secure communications session to pre-acquire and pre-fetch needed data into the cache 402, such that when a local client 410 requests that data during the9 local secure communications session the local domain accelerator 401 is in a position to translate that data from the cache into an encrypted format needed by the local session and delivery it to the requesting client 401 (col. 9, ll. 59+). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems accelerate processing. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Daga with the features of prefetched data from external storage as taught by Ebrahimi. It would be simple to imagine using the prefetched data with Daga’s fetched data and operations. The motivation would have been prefetching data from external storage has been known in the art for decades and would have been obvious to one skilled to at least try. Also Ebrahimi explains “The client experiences improved data delivery and response time because data associated with needed resources or services of the external domain are housed locally within the proxies and vended to the client when needed” (col. 1, ll. 45-50).
Regarding claim 3, see the rejection of claim 1 above. Daga as modified by Ebrahimi further teach(es) wherein the memory unit is a dynamic random access memory (e.g. The memory device 120 can be a dynamic random access memory (DRAM) device- Daga: para. 38). The same motivation to combine used in claim 2 above is applied herein.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daga (US 20190325303 A1) in view of Ebrahimi (US 7904951 B1) as applied to claim 1 above, in view of Therene (US 20200042240 A1).
Regarding claim 4, see the rejection of claim 1 above. As can be seen above, Daga as modified by Ebrahimi teach/es all the limitations of claim 4 except wherein the memory unit is a host buffer memory of a host that is electrically connected to the artificial intelligence integrated circuit.
In the same field of AI, Therene teaches wherein the memory unit is a host buffer memory of a host that is electrically connected to the artificial intelligence integrated circuit (e.g. the host system 110 is configured to allocate a piece of memory as a host buffer memory 108, to the storage controller 130 for storing data parameters for the AI models. The host memory buffer 108 is located at the host 110 and is accessible by the storage controller 130 via the host interface 136, for example, over a data bus connection 112, or in one or more of the NAND flash memories 119a-d. Thus, data parameters for the AI models 108 are passed from the host memory buffer 108, or from a NAND flash, to the AI engine 131 via the host interface 136 for example, over the data bus connection 112- para. 43 and fig. 2). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems use AI.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Daga as modified by Ebrahimi with the features of a host memory buffer as taught by Therene. The motivation would have been the efficiency of data storage and generation of metadata describing stored data is improved (para. 30). 


Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daga (US 20190325303 A1) in view of Ebrahimi (US 7904951 B1) as applied to claim 1 above, in view of Heirman (US 20190095333 A1).
Regarding claim 5, see the rejection of claim 1 above. As can be seen above, Daga as modified by Ebrahimi teach/es all the limitations of claim 5 except, wherein the L1 cache comprises a first preload circuit and the L2 cache comprises a second preload circuit, and the first preload circuit and the second preload circuit prefetch data from the L2 cache and the memory unit, respectively.
In the same field of prefetching, Heirman teaches wherein the L1 cache comprises a first preload circuit and the L2 cache comprises a second preload circuit, and the first preload circuit and the second preload circuit prefetch data from the L2 cache and the memory unit, respectively (e.g. The data may be prefetched from any level in a memory hierarchy to any other level, for example, from a main system memory to a level one (“L1”) cache, and may be used in data processing apparatuses with any other levels of memory hierarchy, between, above, or below the levels from and to which the prefetching is performed. For example, in a data processing system with a main memory, a level two (“L2”) cache, and an L1 cache, the prefetching techniques may be used to prefetch data to the L1 cache from either the L2 cache or main memory, depending on where the data may be found at the time of the prefetch, and may be used in conjunction with any other hardware or software based techniques for prefetching to either the L1 or the L2 cache, or both- para. 20). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems use prefetching.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Daga as modified by Ebrahimi with the features of a data flow from L1 and L2 cache as taught by Heriman. The motivation would have been improved performance, techniques for fetching data before it may be needed have been developed. (para. 2). 

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daga (US 20190325303 A1) as applied to claim 1 above, in view of McClure (US 20200327048 A1).
Regarding claim 15, see the rejection of claim 1 above. Daga teach/es OpenCL support (para. 107) but fails to teach the artificial intelligence integrated circuit supports application programming interfaces  (API) of CUDA, and DirectCompute.
In the same field of AI, McClure teaches artificial intelligence integrated circuit supports application programming interfaces  (API) of CUDA, and DirectCompute (e.g.,. Compute API 144 may be a standard compute accelerator API known in the art, such as OpenCL, DirectCompute, CUDA, or Vulkan- para. 44). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems use AI.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Daga with the features of DirectCompute and CUDA as taught by McClure. The motivation would have been OpenCL (Apple, Inc), DirectCompute (Microsoft Corp.) and CUDA (NVIDIA Corp.) are known API standards in the industry and would have been obvious to at least try.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daga (US 20190325303 A1) as applied to claim 1 above, in view of Xu (US 20200265276 A1).
Regarding claim 16, see the rejection of claim 1 above. As can be seen above, Daga teach/es all the limitations of claim 16 except wherein the artificial intelligence integrated circuit does not comprise a three-dimensional (3D) 3 graphics rendering module.
In the same field of AI, Xu teaches wherein the artificial intelligence integrated circuit does not comprise a three-dimensional (3D) 3 graphics rendering module. (e.g. The image processor 54 is a general processor, digital signal processor, three-dimensional data processor, graphics processing unit, application specific integrated circuit, field programmable gate array, digital circuit, analog circuit, artificial intelligence processor, combinations thereof, or other now known or later developed device for generating an activation map by application of a machine-learned classifier or network 55- para. 82). Xu teaches combinations of multi-processor systems. The GPU could be used in combination with the AI processor, implying there are two processing units that are not integrated being as the application specific integrated circuit in the only one in para. 82 that mentions and IC. One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems use AI.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Daga with the features of multi-processors systems as taught by Xu. The motivation would have been o better determine that class membership but are used to determine a non-spatial classification based on ground truth of more commonly available COPD diagnosis or measurement (para. 47). 
Allowable Subject Matter
Claim(s) 6-14 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD BUTTRAM whose telephone number is (571)270-1540.  The examiner can normally be reached on M-F 9am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TODD BUTTRAM
Primary Examiner
Art Unit 2613



/TODD BUTTRAM/Primary Examiner, Art Unit 2613